   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 1 of 9 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 Encoditech LLC,

                        Plaintiff,
                                                           Case No.
           v.
                                                           Patent Case
 NeuroMetrix, Inc.,
                                                           Jury Trial Demanded
                        Defendant.


                            COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff (“Encoditech”), through its attorney, Isaac Rabicoff, complains of NeuroMetrix,

Inc. (“NeuroMetrix”) and alleges the following:

                                              PARTIES

         1.     Plaintiff Encoditech LLC is a corporation organized and existing under the laws of

Texas that maintains its principal place of business at 3415 Custer Road, Suite 120-A, Plano, TX

75023.

         2.     Defendant NeuroMetrix, Inc. is a corporation organized and existing under the laws

of Delaware that maintains its principal place of business at 1000 Winter Street, Waltham, MA

02451.

                                          JURISDICTION

         3.     This is an action for patent infringement arises under the patent laws of the United

States, Title 35 of the United States Code.

         4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

         5.     This Court has personal jurisdiction over NeuroMetrix because it has engaged in
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 2 of 9 PageID #: 2



systematic and continuous business activities in the District of Delaware.               Specifically,

NeuroMetrix is incorporated in the State of Delaware and provides its full range of services to

residents in this District.   As described below, NeuroMetrix has committed acts of patent

infringement giving rise to this action within this District.

                                               VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because NeuroMetrix

has committed acts of patent infringement in this District, has its principal place of business in this

Judicial District and is incorporated in the state of Delaware. In addition, Encoditech has suffered

harm in this District.

                                          PATENT-IN-SUIT

       7.      Encoditech is the assignee of all right, title and interest in United States Patent No.

6,321,095 (the “’095 Patent”) including all rights to enforce and prosecute actions for infringement

and to collect damages for all relevant times against infringers of the Patent-in-Suit. Accordingly,

Encoditech possesses the exclusive right and standing to prosecute the present action for

infringement of the Patent-in-Suit by NeuroMetrix.

The ’095 Patent

       8.      On November 20, 2001, the United States Patent and Trademark Office issued the

’095 Patent. The ’095 Patent is titled “Wireless Communications Approach.” The application

leading to the ’095 Patent was filed on March 26, 1999. A true and correct copy of the ’095 Patent

is attached hereto as Exhibit A.

       9.      A certificate of correction for the ’095 Patent was filed on May 23, 2017. A true

and correct copy of the certificate of correction is attached hereto as Exhibit B.

       10.     The ’095 Patent is valid and enforceable.




                                               —2—
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 3 of 9 PageID #: 3



       11.     The invention claimed in the ’095 Patent relates to a mobile station that provides

direct, wireless communications with another mobile station on a portion of a radio frequency (RF)

band. Ex. A at 2:54-57.

       12.     The inventors wanted to improve wireless communications, without requiring the

physical infrastructure of digital cellular telephone systems. Id. at 3:58-61.

       13.     The ’095 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in commerce. The ’095 Patent describes a

system that addresses a technical problem--providing wireless communications methods that allow

for more than one user to communicate with another and have private conversations, id. at 1:32-

46--with a technical solution, providing direct, wireless communications using a frequency

division multiple access/time division multiple access communication protocol. Id. at 2:30-34.

       14.     The ’095 Patent does not preempt the field or preclude the use of other methods of

providing wireless communications. The claims are directed to mobile stations “configured to

select a portion of a radio frequency (RF) band” and “transmit a first signal on a first sub-portion.”

Id. at claim 1. The ’095 Patent identifies other methods of providing wireless communications

which are generally described “in the context of a non-frequency hopping application.” Id. at

12:10-12.

       15.     The ’095 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer. Instead, the specific system and processes

described in the ’095 Patent have no direct corollary to a well-known business process. The ’095

Patent describes a system that addresses a technical problem that arises in the context of providing

wireless communications. See id. at 1:32-46. The invention has improved wireless

communications by providing direct, wireless communications using a frequency division multiple




                                               —3—
     Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 4 of 9 PageID #: 4



access/time division multiple access communication protocol. Id. at 2:30-34.

                         COUNT I: INFRINGEMENT OF THE ’095 PATENT

        16.     Encoditech incorporates the above paragraphs herein by reference.

        17.     Direct Infringement. NeuroMetrix has been and continues to directly infringe at

least claim 7 of the ’095 Patent in this District and elsewhere in the United States, by providing an

app that satisfies the preamble of claim 7” “[a] wireless communications system.” For example,

NeuroMetrix’s Quell treats and adjusts pain. Upon information and belief, NeuroMetrix has

performed each step of claim 7 at least by internal testing of NeuroMetrix’s app.                See

https://www.quellrelief.com/the-quell-system/; webpage attached hereto as Exhibit C; Figures 1,

2.




      Figure 1. NeuroMetrix’s Quell helps treat and adjust pain levels for therapy treatments.




                                              —4—
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 5 of 9 PageID #: 5




  Figure 2. NeuroMetrix’s Quell personalizes sleep, tracking and pain, in addition to adjusting
                                      therapy intensity.

       See https://www.quellrelief.com/how-it-works/tech-specs-2-0/; webpage attached hereto

as Exhibit D; Figures 3, 4.




                  Figure 3. NeuroMetrix’s Quell works with Bluetooth devices.




                                            —5—
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 6 of 9 PageID #: 6




Figure 4. NeuroMetrix’s Quell requires Bluetooth to function and works on Android and iPhone
                                          devices.

       18.     NeuroMetrix’s Quell satisfies claim element 7(a): “a first mobile station.” For

example, NeuroMetrix’s Quell works on a mobile device, such as an iPhone. See Exs. C, D; Figs.

1-4.

       19.     NeuroMetrix’s Quell has a second mobile station. For example, NeuroMetrix’s

Quell works on mobile devices, such as iPhones, that communicate with each other via Bluetooth

V4.0 low energy. See Exs. C, D; Figs. 1-4.

       20.     NeuroMetrix’s Quell satisfies claim element 7(b): “wherein the first mobile station

is configured to select a first portion of a radio frequency (RF) band to carry communications

between the first mobile station and the second mobile station, transmit a first request signal on a

first sub-portion of the first portion of the RF band directly to the second mobile station to request


                                               —6—
     Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 7 of 9 PageID #: 7



communications between the first mobile station and the second mobile station, establish in

response to receiving a first acknowledge signal from the second mobile station, a direct

communication link between first the mobile station and the second mobile station on the first

portion of RF band.” For example, NeuroMetrix’s Quell selects a 2.4 GHz-2.4385 GHz range of

the ISM band to carry communications between the mobile devices via Bluetooth V4.0 low energy.

See Exs. C, D; Figs. 1-4.

        21.    NeuroMetrix’s Quell satisfies claim element 7(c): “receive from the second mobile

station a public encryption key generated using a private encryption key associated with the second

mobile station.” For example, NeuroMetrix’s Quell receives a public encryption key from the

second mobile device that was generated using a private encryption key. See Exs. C, D; Figs. 1-

4.

        22.    NeuroMetrix’s Quell satisfies claim element 7(d): “generate a message containing

a common encryption key (Ckey).” For example, NeuroMetrix’s Quell generates a message

containing a common encryption key, such as a DH key, that will be extracted by the second

mobile station. See Exs. C, D; Figs. 1-4.

        23.    NeuroMetrix’s Quell satisfies claim element 7(e): “encrypt the message using the

public encryption key to generate an encrypted message, provide the encrypted message to the

second mobile station so that the second mobile station may decrypt the encrypted message using

the private encryption key and extract the Ckey, wherein the message exchanged between the first

and the second mobile stations are encrypted using the Ckey.” For example, NeuroMetrix’s Quell

has a public-private key system where a receiver receives an encrypted message and decrypts that

message using a private key. See Exs. C, D; Figs. 1-4.

        24.    NeuroMetrix’s Quell satisfies claim element 7(f): “wherein the second mobile




                                             —7—
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 8 of 9 PageID #: 8



station is configured to transmit, in response to receiving the first request signal from the first

mobile station, the first acknowledge signal on a second sub-portion of the first portion of the RF

band directly to the first mobile station to acknowledge the first request signal.” For example,

NeuroMetrix’s Quell transmits a request signal on a double-sided spectrum with center frequency

2.402 GHz of the range of the ISM band directly to the mobile devices and establishes a direct

communication link between the two mobile devices upon receiving a first acknowledgment signal

from the second mobile station. See Exs. C, D; Figs. 1-4.

        25.     Encoditech is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

        26.     Encoditech will continue to be injured, and thereby caused irreparable harm, unless

and until this Court enters an injunction prohibiting further infringement.

                                            JURY DEMAND

        27.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Encoditech respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Encoditech asks this Court to enter judgment against NeuroMetrix

Corporation, granting the following relief:

        A.      A declaration that NeuroMetrix has infringed the Patent-in-Suit;

        B.      An award of damages to compensate Encoditech for NeuroMetrix’s direct

                infringement of the Patent-in-Suit, including an accounting of all damages not

                presented at trial;




                                                 —8—
   Case 1:19-cv-00151-UNA Document 1 Filed 01/28/19 Page 9 of 9 PageID #: 9



      C.     An order that NeuroMetrix and its officers, directors, agents, servants, employees,

             successors, assigns, and all persons in active concert or participation with them, be

             permanently enjoined from infringing the Patent-in-Suit under 35 U.S.C. § 283;

      D.     A declaration that this case is exceptional, and an award to Encoditech of

             reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

      E.     An award of prejudgment and post-judgment interest; and

      F.     Such other and relief as this Court or jury may deem proper and just.

Dated: January 28, 2019                   Respectfully submitted,
                                          DEVLIN LAW FIRM LLC

                                           /s/ Timothy Devlin
                                           Timothy Devlin (No. 4241)
                                           1306 N. Broom Street, 1st Floor
                                           Wilmington, DE 19806
                                           Phone: (302) 449-9010
                                           tdevlin@devlinlawfirm.com

                                           Isaac Rabicoff
                                           Kenneth Matuszewski
                                           RABICOFF LAW LLC
                                           73 W. Monroe St.
                                           Chicago, IL 60603
                                           Phone: (773) 669-4590
                                           isaac@rabilaw.com
                                           kenneth@rabilaw.com

                                           ATTORNEYS FOR PLAINTIFF




                                           —9—
